DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 25, 2021.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive. 
Applicant argues – “ For example, Fallows and Bingol do not appear to teach, suggest, or otherwise render obvious at least "the web browsing application executed on the local client device calculates data packets in accordance with the standard protocol and commands a transmission of the data packets to the remote computing resource in a native format of the standard protocol, without transcoding or transformation other than standard processing of web sockets, by way of the server gateway ensuring a transfer without modification of the data packets received from the local client device to a remote computing resource," as recited in claim 5 (emphasis added).” 
The following arguments are used by applicant to support this argument made by applicant. This argument will be addressed by addressing the arguments below.
Applicant argues - “Fallows also discloses that the "WebSocket gateway 112 may proxy communication between client 102/103 and server 110/114, at least in part by ... decoding received WebSocket frames from client 102/103 ... into a data format desired by server 110/114."
According to Fallows disclosure the Websocket arrangement is attributed to an embodiment for upgrading a Websocket connection. See column 5, lines 35-42. “In some embodiments, once a WebSocket upgrade request received by server 110/114 is forwarded to WebSocket gateway 112 and/or WebSocket edge gateway 111 for handling, data/services provided using the WebSocket protocol may be handled by WebSocket gateway 112 and/or WebSocket edge gateway 111 for server 110/114. Or the description of operation only applies to some embodiments. “In some embodiments, communication between client 102 (or client 102) and server 110 (or server 114) is routed through WebSocket edge gateway 111 and WebSocket gateway 112.”
Applicant argues – “Fallows also discloses that the "WebSocket gateway 112 may proxy communication between client 102/103 and server 110/114, at least in part by ... decoding received WebSocket frames from client 102/103 ... into a data format desired by server 110/114." Fallows, col. 5, lines 46-53 (emphasis added).” 
The claim language recites “without transcoding or transformation other than standard processing of the websockets”. To support Websockets protocol the data would be encoding into websockets and decoded from websockets protocol as standard 
Applicant argues - “As a result, the WebSocket gateway 112 and the WebSocket edge gateway 111 disclosed by Fallows does not transmit data packets to the server 110/114 without transcoding or transformation, or ensure a transfer without modification of the data packets.”
 The claim language does not explicitly prohibit transcoding or transformation. A minimum amount of transcoding would be within the broadest reasonable scope because the claim recites “other than standard processing of the websockets”. Encoding and decoding websockets would meet the definition of “standard processing” of websockets.
Applicant argues – “Bingol does not remedy the deficiencies of Fallows with respect to claim 5.” “As a result, the web-socket server 430 of Bingol does not transmit packets from the web client 410 to the RDP server 450 without transcoding or transformation, or ensure a transfer without modification of the packets.”
Applicant argues features of Bingol that were not used in the rejection. Bingol was used to describe the software architecture for executable code used to implement a communication protocol. Applicant attributes features of Bingol that were not relied on for the rejection. Lastly, the processing should also “ensure a transfer without modification of the packets”. Because indicated that the packets should be treated with “standard processing” which includes encoding and decoding the packets would also be transferred without modification of the packets.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 contains the trademark/trade name “ReDemPtion” code.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a free implementation of RDP protocol and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9, 11-12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallows, US 9,462,089 B1 (hereafter referred to as Fallows) in view of Bingol et al., 10,015,228 B2 (hereafter referred to as Bingol).
A.	Regarding claim 5, Fallows teaches a method for connecting a local client device to a remote computing resource, by establishing a computing session (column 3, lines 57-61; “Client 102 and client 103 are connected to server 110, WebSocket edge gateway 111 and WebSocket gateway 112 via network 108.  Server 114 may be accessed by client 102 and client 103 via WebSocket edge gateway 111 and/or WebSocket gateway 112.”) in accordance with a standard protocol (column 2, lines 38-41; “For example, the second communication protocol is the WebSocket protocol and portions of the received data encoded in the first communication protocol are enveloped in WebSocket messages …”) comprising: 
executing, on the local client device, a web browsing application (column 6, lines 10-20; “Client 102/103 includes operating system level application (OS App) 104/105, respectively.  OS App 104/105 is at least in part hosting (e.g., at least in part executing) web application 106/107, 
opening a first tunnel websocket with a server gateway, the opening of the first tunnel websocket between the client device and the server gateway commanding the opening of a network connection with the remote computing resource (column 3, lines 52-55; “By default, the WebSocket protocol may use port 80 for regular WebSocket connections and port 443 for WebSocket connections tunneled over Transport Layer Security (TLS).” column 4, lines 50-59; “Thus when a data request is sent by client 102/103 for server 110/114, the request is first routed to edge gateway 111 then to gateway 112 before arriving at server 110/114.”); 
wherein the web browsing application executed on the local client device calculates data packets in accordance with the standard protocol and commands a transmission of the data packets to the remote computing resource in a native format of the standard protocol (column 3, lines 20-28; “For example, when a WebSocket connection is requested by web application 106/107, OS App 104/105 handles the handshake, protocol control, protocol configuration, and WebSocket frame and message processing to allow only the web application level data contained in a payload portion of a WebSocket frame to be sent to web application 106/107.”), without transcoding or transformation other than standard processing of websockets (Encapsulating by the WebSocket protocol. column 3, lines 46-50; “The ending section of the WebSocket frame includes the actual payload data (e.g., application level data).  The location of the payload data within the WebSocket frame may vary depending on the size of the payload data and whether a masking key is utilized.”), 
remote computing resource (column 27, lines 33-38; “In some embodiments, the recipient of the data flow identifier is a WebSocket edge gateway (e.g., gateway 111 of FIG. 1) that relays data as an intermediary between clients (e.g., client 102/103) and a WebSocket gateway/server (e.g., gateway 112 or server 110/114).”); and 
wherein a computer code of the standard protocol comprises a JavaScript component (column 8, lines 14-28;  “In some embodiments, a standard WebSocket library (e.g., standard WebSocket library for JavaScript) that implements the WebSocket API for an application is replaced with a custom software library (e.g., custom WebSocket library for JavaScript) that allows custom WebSocket extensions to be dynamically utilized.”). 
Fallows does not specifically teaches the Javascript component with three layers including: a layer for interfacing with input-output devices; a network interface layer ensuring control of the websocket; and a protocol layer comprising a standard code compiled in ASM.js or Webassembly from a source code in a high-level language.  However, in the same field of endeavor, Bingol teaches a Javascript component with three layers: including a layer for interfacing with input-output devices (column 3, lines 38-48; “For example, the JAVASCRIPT RDP client transcodes audio, video and other data received in an RDP-compatible format into a format that can be natively displayed by a user's or device's web browser. The JAVASCRIPT RDP client also receives user interface events, such as mouse drags and button clicks.”); 

a protocol layer comprising a standard code compiled in ASM.js (column 9, lines 37-40; “The cross-platform scripting language client 320 may be implemented using JAVASCRIPT, HTML5, any cross-platform scripting language known to one of ordinary skill in the art or any combination thereof.” ASM.js is the standard compiled format for Javascript or Webassembly from a source code in a high-level language.) It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Fallow to substitute three layers from Bingol for layers from Fallows to facilitate client access to other remote resources. The motivation would be reduce need for native software clients for each type of remote resource (column 1, lines 50-54).
B.	Regarding dependent claim 6, Fallows-Bingol teaches the method of claim 5, as cited above. Fallows does not specifically teach wherein the standard protocol comprises a remote desktop protocol (RDP) or a secure shell (SSH) protocol. However, in the same field of endeavor, Bingol teaches standard protocol comprises a remote desktop protocol (RDP) or a secure shell (SSH) protocol (column 7,lines 59-67; column 9, lines 35-40; “The JAVASCRIPT RDP client implements RDP protocol and data natively in a standards-based web browser using hypertext markup language 5 (HTML5) Canvas.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fallows to substitute remote desktop protocol (RDP) from Bingol for the standard protocol from Fallow to 
C.	Regarding dependent claim 7, Fallows-Bingol teaches the method of claim 5, as cited above. Fallows does not specifically teach wherein the layer for interfacing with the input- output devices comprises a display layer executing display commands from the standard protocol. However, in the same field of endeavor, Bingol teaches the layer for interfacing with the input- output devices comprises a display layer executing display commands from the standard protocol (column 3, lines 41-48; “…[C]ommunications ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, and a video display. “For example, the JAVASCRIPT RDP client transcodes audio, video and other data received in an RDP-compatible format into a format that can be natively displayed by a user's or device's web browser.”) It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Fallows to substitute a display layer from Bingol for a layer from Fallows to enable displaying the content from the resources. The motivation would have been to integrate display devices with remote desktop client to enable fully functionality.
D.	Regarding dependent claim 8, Fallows-Bingol teaches the method of claim 5, as cited above. Fallows does not specifically teach wherein the layer for interfacing with the input- output devices performs a function of interaction with input devices. However, in the same endeavor, Bingol teaches (column 3, lines 41-48; “The JAVASCRIPT RDP client also receives user interface events, such as mouse drags and button clicks.  These events are translated into RDP 
E.	Regarding dependent claim 9, Fallows-Bingol teaches the method of claim 8, wherein the input devices comprise a keyboard and/or a mouse (Bingol, column 3, lines 41-48; “The JAVASCRIPT RDP client also receives user interface events, such as mouse drags and button clicks.  These events are translated into RDP packets that can be sent to the remote server.”).
F.	Regarding dependent claim 11, Fallows-Bingol teaches the method of claim 5, further comprising securing, with a security layer of the web browsing application, a protocol flow of the standard protocol (Fallows,  column 3, lines 48-55; “By default, the WebSocket protocol may use port 80 for regular WebSocket connections and port 443 for WebSocket connections tunneled over Transport Layer Security (TLS).”).
G.	Regarding dependent claim 12, Fallows-Bingol teaches the method of claim 11, wherein the security layer comprises a hypertext transfer protocol secure (HTTPS) security layer (column 4, lines 1-5; “In some embodiments, an HTTP/HTTPS connection between client 102 (or client 103) and server 110 is requested by client 102/103 to be upgraded to a WebSocket connection.”).

a local client device configured to execute a web browsing application, the web browsing application configured to calculate data packets in accordance with a standard protocol (column 3, lines 20-28; “For example, when a WebSocket connection is requested by web application 106/107, OS App 104/105 handles the handshake, protocol control, protocol configuration, and WebSocket frame and message processing to allow only the web application level data contained in a payload portion of a WebSocket frame to be sent to web application 106/107.”) and command a transmission of the data packets to a remote computing resource in a native format of the standard protocol (Encapsulating by the WebSocket protocol. column 3, lines 46-50; “The ending section of the WebSocket frame includes the actual payload data (e.g., application level data).  The location of the payload data within the WebSocket frame may vary depending on the size of the payload data and whether a masking key is utilized.”), and 
a server gateway configured to: open the tunnel websocket, the opening of the tunnel websocket commanding an opening of a network connection with the remote computing resource (column 3, lines 52-55; “By default, the WebSocket protocol may use port 80 for regular WebSocket connections and port 443 for WebSocket connections tunneled over Transport Layer Security (TLS).” column 4, lines 50-59; “Thus when a data request is sent by client 102/103 for server 110/114, the request is first routed to edge gateway 111 then to 
Fallows does not specifically teach a computer code of the standard protocol comprising a JavaScript component including three layers, the three layers including: the Javascript component with three layers including: a layer for interfacing with input-output devices; a network interface layer ensuring control of the websocket; and a protocol layer comprising a standard code compiled in ASM.js or Webassembly from a source code in a high-level language.  However, in the same field of endeavor, Bingol teaches a computer code of the standard protocol comprising a JavaScript component including three layers, the three layers including: a layer for interfacing with input-output devices (column 3, lines 38-48; “For example, the JAVASCRIPT RDP client transcodes audio, video and other data received in an RDP-compatible format into a format that can be natively displayed by a user's or device's web browser. The JAVASCRIPT RDP client also receives user interface events, such as mouse drags and button clicks.”); a network interface layer ensuring control of a tunnel websocket between the local client device and the remote computing resource (column 9, lines 60-63; “Web client 410 may send one or more packets, for example, JAVASCRIPT packets, Protocol Data Units (PDUs), or any other suitable packets, over web socket 420.”); and a protocol layer comprising a standard code compiled in ASM.js or Webassembly from a source code in a high-level language (column 9, lines 37-40; “The cross-platform scripting language client 320 may be implemented using JAVASCRIPT, HTML5, any cross-platform scripting language known to one of ordinary skill in the art or any combination thereof.” ASM.js is the standard compiled format for Javascript. 
I.	Regarding dependent claim 18, Fallow-Bingol teaches the communication system of claim 15, wherein the protocol layer is configured to implement decoding and encoding of the standard protocol from one or more libraries available as a source code (Fallows, column 6, lines 29-37; “In order to extend the WebSocket protocol, a software library utilized by web application 106/107 may be utilized to handle custom WebSocket protocol extensions (e.g., WebSocket protocol extensions not directly supported by the operating system level application).”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallows and Bingol as applied to claim 5 above, and further in view of Plamondon, US 7,584,294 B2 (hereafter referred to as Plamondon).
A.	Regarding dependent claim 10, Fallows-Bingol teaches the method of claim 5, as cited above. However, Fallows-Bingol does not specifically teach wherein an input/output protocol code preloads protocol packet into memory of the local client device to allow asynchronous operation.  However, in the same field of endeavor, Plamondon teaches wherein an input/output protocol code preloads protocol packet into memory of the local client device to allow asynchronous operation (column 100, lines 40-59; “In another embodiment, the prefetcher 704 is designed and constructed to prefetch objects responsive to a predetermined .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallows and Bingol as applied to claim 5 above, and further in view of Remington et al., US 10,558,824 B1 (hereafter referred to as Remington).
B.	Regarding dependent claim 14, Fallows-Bingol does not specifically teach the method of claim 5, wherein the high-level language includes one or more of C or C++. However, in the same field or endeavor, Remington teaches the high-level language includes one or more of C or C++ (column 16, lines 17-28; “In other examples, one or more portions of the one or more files or updates may be embodied in one or more C++ files …  and/or another programming language or file formats, such as JSON) that are provided to the client computing device to achieve the same or similar purposes.”) It would have been obvious to one of ordinary skill in . 

Allowable Subject Matter
Claims 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   
The prior art of record fails to teach or suggest: the method of claim 5, further comprising carrying out an update of browser code of the web browsing application of only a client code responsive to evolutions of the standard protocol without updating code executed by the server gateway and without updating code executed by applications embedded by the web browsing application on the local client device.
The prior art of record fails to teach or suggest: the communication system of claim 15, wherein the server gateway is configured to transfer the data packets to the remote computing resource without providing protocol decoding or bitmap caching.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Patrice L Winder/Primary Examiner, Art Unit 2452